Citation Nr: 1023847	
Decision Date: 06/25/10    Archive Date: 07/01/10

DOCKET NO.  04-28 624A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for colon cancer due to 
ionizing radiation.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from March 1943 to February 
1946. 

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2001 rating decision by the Hartford, 
Connecticut, Department of Veterans Affairs (VA) Regional 
Office (RO).

In May 2008 and December 2009, the Board remanded this issue 
for further development.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In December 2009, the Board remanded this claim for VA to get 
a radiation dose estimate from the VA Under Secretary for 
Health that was predicated on the Veteran serving in Oak 
Ridge, Tennessee, on the Y-12 plant grounds from March 1943 
to February 1946.  Thereafter, the case was to be referred to 
the Under Secretary for Benefits as provided by 38 C.F.R. § 
3.311(b)(1).  

The VA Under Secretary for Health provided a new radiation 
dose estimate in an April 2010 memorandum.  The Under 
Secretary for Benefits, however, did not determine that 
whether the appellant's colon cancer resulted from exposure 
to radiation in service.  38 C.F.R. § 3.311(c).  Therefore, 
VA did not comply with the directives of the Board's remand.  
Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The case must be referred to the 
Under Secretary for Benefits, as required 
by 38 C.F.R. § 3.311.  The Under 
Secretary for Benefits must determine 
whether the Veteran's colon cancer 
resulted from exposure to radiation in 
service, as required by 38 C.F.R. § 
3.311.

2.  After the development requested is 
completed, the RO should review the 
report to ensure that it is in complete 
compliance with the directives of this 
REMAND.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures at once.

3.  Thereafter, the RO should 
readjudicate the claim.  If the benefit 
is not granted, the Veteran and his 
representative must be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

